Respondent was admitted to the Bar by this court on April 15, 1969. Petitioner moves to confirm the report of the Hearing Judge which sustained three charges of professional misconduct consisting of neglect of a personal injury action, undertaking a legal matter involving a claim by his client against her fire insurance carrier without adequate preparation and thereafter neglecting the matter, and failure to co-operate with petitioner and its predecessor in its investigation of inquiries concerning his conduct. The evidence in the record supports the findings of the Hearing Judge. Therefore, petitioner’s motion to confirm the report is granted. In mitigation, we note that the award made to respondent’s client in the personal injury action was fully satisfied after the client obtained new counsel and that the claim of respondent’s client against her fire insurance carrier was subsequently settled after other counsel was substituted for respondent. However, we cannot condone respondent’s misconduct. Under all the circumstances, we conclude that respondent should be suspended from the practice of law for a period of six months and thereafter until the further order of the court. Respondent suspended for a period of six months, the date of commencement to be fixed in the order to be entered hereon. Mahoney, P. J., Greenblott, Sweeney, Kane and Main, JJ., concur.